Citation Nr: 0212496	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  96-27 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 1991 & 
Supp. 2002).

3. Whether the appellant's annual countable income is 
excessive for the receipt of improved death pension.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1943 to March 1945.  
The appellant is the veteran's widow.

This appeal came to the Board of Veterans' Appeals (Board) 
from May 1996 and later RO decisions that denied service 
connection for the cause of the veteran's death, DIC under 
38 U.S.C.A. § 1318, and improved death pension due to excess 
income.  In February 2000, the Board remanded the case to the 
RO for additional development.

The appellant has made a claim for benefits under 38 U.S.C.A. 
§ 1318, although the veteran was not rated totally disabled 
for the statutory period.  The Board has imposed a temporary 
stay on the adjudication of these claims in accordance with 
the directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
260 F.3d 1365 (Fed. Cir. 2001).  In that decision the Federal 
Circuit directed the Department to conduct expedited 
rulemaking which will either explain why certain regulations, 
38 C.F.R. §§ 3.22 and 20.1106, are inconsistent on the 
"hypothetical entitlement" issue or revise the regulations 
so that they are consistent.  The temporary stay on the 
adjudication of certain 38 U.S.C.A. § 1318 claims, including 
the claim in this case, will remain in effect pending the 
completion of the directed rulemaking.


FINDINGS OF FACT

1.  The veteran's death in March 1996 was due to pneumonia 
due to congestive heart failure and ischemic cardiomyopathy, 
and end stage renal failure was a disease that contributed to 
his death.

2.  At the time of the veteran's death, service connection 
was in effect for a bilateral eye condition, rated 
70 percent; schizophrenia, rated 30 percent; and malaria, 
rated zero percent.  The veteran was entitled to a total 
rating for compensation purposes based on unemployability, 
effective from December 1993.

3.  Cardiovascular-renal disease, including hypertension, was 
not present in service or for many years later, and is not 
related to disease or injury in service or to a service-
connected disability.

4.  The cause of the veteran's death was not the result of a 
service-connected disability; nor did the service-connected 
disabilities have a material influence in producing his 
death.

5.  The appellant's countable income for the year beginning 
in May 1996 was in excess of $9,000.00, and her countable 
income for each of the years 1997 and 1998 was in excess of 
$6,000.00.

6.  The maximum applicable income limitations for a surviving 
spouse with no dependents during calendar years 1996, 1997, 
and 1998 were $5527.00, $5688.00, and $5808.00, respectively.

7.  The appellant's countable income for improved death 
pension exceeded the maximum applicable income limitations 
for the years 1996, 1997, and 1998.


CONCLUSIONS OF LAW

1.  Cardiovascular-renal disease, including hypertension, was 
not incurred in active service; nor may cardiovascular-renal 
disease, including hypertension, be presumed to have been 
incurred in active service; nor is cardiovascular-renal 
disease, including hypertension, proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2001).

2.  The veteran's death due to cardiovascular-renal disease, 
including hypertension, was not caused by a disability 
incurred in or aggravated by active service; nor did a 
service-connected disability contribute substantially or 
materially to his death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2001).

3.  The requirements for entitlement to death pension 
benefits are not met, as the appellant's countable income 
exceeds the maximum annual income limitations.  38 U.S.C.A. 
§§ 1541, 5312 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.23, 
3,271, 3.272 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
appellant's claims, and that the requirements of the VCAA 
have in effect been satisfied.

The appellant has been provided with a statement of the case 
and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, that essentially notify her of the evidence 
needed to prevail on the claims.  There is no identified 
evidence that has not been accounted for and the appellant 
has been given the opportunity to submit written argument.  
In November 2000 and November 2001 letters, the RO notified 
the appellant of the evidence needed to substantiate her 
claims and offered to assist her in obtaining any relevant 
evidence.  Those letters letter gave notice of what evidence 
the appellant needed to submit and what evidence VA would try 
to obtain.

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove her claims and that there is no 
prejudice to her by appellate consideration of the claims at 
this time without a prior remand of the case to the RO for 
providing additional assistance to the appellant in the 
development of her claims as required by the VCAA or to give 
her another opportunity to present additional evidence and/or 
argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid her in substantiating the claims.  Hence, no 
further assistance to the appellant is required to fulfill 
VA's duty to assist her in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


I.  Service Connection for the Cause of the Veteran's Death

A.  Factual Background

The veteran had active service from April 1943 to March 1945.  
The appellant is his widow.

Service medical records show that the veteran was 
hospitalized for psychiatric treatment from January to March 
1945.  During this hospitalization his blood pressure was 
recorded as 135/90 and 130/80.  Those records do not show the 
presence of hypertension, renal disease or heart disease.

The veteran underwent VA medical examinations from November 
1945 to September 1953.  At the November 1945 examination, 
his blood pressure was 110/80.  The diagnoses were dementia 
praecox and recurring malaria.

At a VA medical examination in April 1947, the veteran's 
blood pressure was 138/92.  The diagnoses were mild 
congenital phimosis, bilateral pes planus, chronic acne, and 
bilateral chronic catarrhal conjunctivitis.

At a VA medical examination in August 1948, the veteran's 
blood pressure was 132/96.  The diagnoses were fungus 
infection of the chest, fungus infection of the feet, mild 
varicose veins of the left leg, bilateral pes planus, 
schizophrenia, and superficial bilateral punctate kerato 
conjunctivitis.

At VA medical examinations in November 1949, the veteran's 
blood pressure was 134/94.  The diagnoses were catatonic type 
schizophrenic reaction, mild chronic constipation, mild 
varicose veins of the left leg, symptomatic pes planus, mild 
epidermophytosis of the feet, punctate type keratitis of the 
right eye, punctate type keratitis of the left eye, bilateral 
conjunctivitis, and astigmatism.

At a VA medical examination in October 1950, the veteran's 
blood pressure was 134/90.  The diagnoses were punctate 
keratitis of the eyes, bilateral conjunctivitis, and 
astigmatism.

At VA medical examinations in September 1953, the veteran's 
blood pressure was 130/98 sitting, and 140/110 recumbent.  
The diagnoses were scoliosis of the lumbar spine, varicose 
veins of the left leg, and bilateral pes planus.  Bilateral 
eye conditions and schizophrenic reaction, catatonic type, 
were also found.

VA and private medical records show that the veteran was 
treated and evaluated for various medical conditions from the 
1980's to 1996.  The more salient medical reports related to 
the appellant's claim for service connection for the cause of 
the veteran's death are discussed below.

A private medical report shows that the veteran was 
hospitalized in November 1988.  It was noted that he had been 
hypertensive for over 25 years with peripheral vascular 
disease, a significant claudication of the lower extremities, 
atherosclerotic heart disease, status post coronary 
angioplasty in July 1988, and the recent onset of non Insulin 
dependent diabetes mellitus.  He underwent insertion of left 
forearm Gore-Tex graft, cardiac catheterization, 
hemodialysis, and insertion of Uldall catheter during this 
hospitalization.  The diagnoses were chronic renal failure 
due to nephrosclerosis and right renovascular occlusive 
disease, acute pulmonary edema that resolved, acute 
subendocardial myocardial infarction, abdominal aortic 
aneurysm, anemia of chronic renal failure, hypertension, 
moderately severe peripheral vascular disease, and two vessel 
coronary artery disease.

The veteran underwent a VA eye examination in February 1994.   
The impressions were corneal scars of the eyes, corneal 
astigmatism of the right eye, early cataracts of both eyes, 
mild ARMD of both eyes, and mild BDR of both eyes.

The veteran underwent a VA psychiatric examination in 
February 1994.  The Axis I diagnosis was residual type 
schizophrenia.  The GAF was 50/60.

A private medical report shows that the veteran was 
hospitalized in May 1995 for treatment of abdominal pain.  It 
was noted that his prognosis seemed poor.  He had periods 
where he exhibited nighttime confusion.  Abdominal pain 
appeared to abate following vigorous ultrafiltration 
hemodialysis suggesting edema of the liver or gut having been 
relieved of edema of the gut.  The diagnoses were congestive 
heart failure due to ischemic cardiomyopathy, cholelithiasis, 
end-stage renal disease due to hypertensive nephropathy, 
coronary artery disease status post coronary artery bypass 
graft in January 1991, mental confusion secondary to low 
cardiac output and ischemic cerebrovascular disease, 
peripheral vascular disease, status post abdominal aortic 
aneurysm repair in May 1991, history of compression fractures 
of dorsal vertebrae in July 1990, renal anemia of iron 
deficiency, and status post subtotal gastrectomy, history of 
prostatitis, otitis media on the right, history of 
hemorrhoidectomy, and history of renal stone disease.

A private medical report shows that the veteran was 
hospitalized in December 1995 after having several episodes 
of diarrhea.  The assessments were syncope due to hypovolemic 
hypotension, gastroenteritis leading to the first diagnosis, 
end stage renal disease due to hypertensive nephropathy, 
ischemic cardiomyopathy with history of congestive heart 
failure in May 1995, history of cholelithiasis, coronary 
artery disease status post coronary artery bypass graft in 
January 1991, peripheral vascular disease, status post 
abdominal aortic aneurysm repair in May 1991, history of 
osteoporosis and compression fracture of dorsal vertebra in 
July 1990, anemia of renal failure and iron deficiency, and 
status post total gastrectomy, prostatitis, right otitis 
media, hemorrhoidectomy and renal stone disease.

A private medical report shows that the veteran was 
hospitalized in March 1996 for treatment of gangrene of the 
left foot.  He underwent left femoroperoneal bypass with 
reverse saphenous vein graft.  The primary diagnosis was 
gangrene of the left foot.  Secondary diagnoses were 
peripheral vascular disease, congestive heart failure, 
coronary artery disease status post myocardial infarction 
status post coronary artery bypass graft, ischemic 
cardiomyopathy, chronic atrial fibrillation, end stage renal 
disease, status post repair of abdominal aortic aneurysm, and 
hypertension.  He refused reintubation and mechanical 
ventilation, confirming this on multiple occasions with the 
Critical Care Service.  His status was made DNR (do not 
resuscitate) with respect to reintubation.  He developed 
complete heart block on March 18 and he was pronounced dead.

A death certificate shows that the veteran died in March 
1996.  The cause of death was pneumonia due to congestive 
heart failure due to ischemic cardiomyopathy.  An autopsy was 
not performed.

The appellant testified at a hearing in March 1996.  Her 
testimony was to the effect that the veteran's service-
connected psychiatric disability contributed to the cause of 
his death because he often refused needed medical treatment.

A review of the record shows that service connection was in 
effect for a bilateral eye condition, rated 70 percent; 
schizophrenia, rated 30 percent; and malaria, rated 
zero percent at the time of the veteran's death.  He was 
entitled to a total rating for compensation purposes based on 
unemployability, effective from December 1993.






B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where cardiovascular-renal disease, including hypertension, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of active service, it shall be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2000).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Hypertensive vascular disease (hypertension and isolated 
systolic hypertension) must be confirmed by readings taken 2 
or more times on at least 3 different days.  For purposes of 
this section, the term hypertension means that the diastolic 
blood pressure is predominantly 90mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm. or greater with a diastolic 
blood pressure of less than 90mm.  38 C.F.R. § 4.104, Code 
7101, Note (1) (2001).  (This paragraph defines hypertension 
for VA rating purposes, and is referenced for illustrative 
purposes only.)

A review of the evidence reveals that the veteran's death in 
March 1996 was due to cardiovascular disease, including 
hypertension, and that end stage renal disease was another 
condition that contributed significantly to his death.  The 
evidence indicates that the veteran had occasionally elevated 
diastolic blood pressure from the time of his VA medical 
examination in April 1947, but the evidence does not 
demonstrate the presence of hypertension, heart disease or 
renal disease until many years after his separation from 
service.  Nor does the evidence link any of those conditions 
to a disease of injury in service or to a service-connected 
disability.  Hence, the preponderance of the evidence is 
against granting service connection for any of those 
conditions.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The evidence shows that the veteran's death was due to 
cardiovascular disease, including hypertension, and that end 
stage renal disease was another condition that contributed 
significantly to his death, but service connection is not 
warranted for any of those conditions as noted above.  Nor is 
there any competent evidence showing that a service-connected 
disability caused the veteran's death or contributed 
substantially or materially to his death.

The appellant's testimony is to the effect that the veteran's 
service-connected psychiatric disability contributed to his 
death because he refused needed treatment, but her testimony 
is not competent evidence because the record does not show 
that she has the training, experience or education to make 
medical statements, opinions or diagnoses.  66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(1)); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The private medical report of the veteran's 
hospitalization in May 1995 shows that he had mental 
confusion secondary to low cardiac output and ischemic 
cerebrovascular disease, and the private medical report of 
his terminal hospitalization in March 1996 indicates that he 
refused reintubation and mechanical ventilation needed to 
prolong his life, but the medical evidence does not indicate 
that his service-connected psychiatric disability was the 
cause of his refusing needed medical treatment.  Nor does the 
evidence indicate that the veteran's refusal of needed 
medical treatment was poor judgment as the evidence reveals 
that his prognosis for a healthy life was bleak.  Hence, it 
appears that he simply did not want to continue living with 
his numerous medical problems by prolonging his life with the 
aid of a mechanical device.  Neither the death certificate 
nor the circumstances of the veteran's death suggest suicide, 
and the Board does not presume that death was a product of 
service-connected mental unsoundness.  See 38 C.F.R. § 3.302 
(2002).

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, and 
the claim is denied.  


II.  Whether the Appellant's Countable Annual Income exceeds 
the Maximum Allowable Income for Entitlement to Death Pension 
Benefits

The appellant essentially asserts that her annual countable 
income should not prevent her from receiving improved death 
pension benefits.  In this regard, she acknowledges that she 
has countable income from Social Security.  At the hearing in 
March 1996, she testified to the effect that she received 
$568.00 monthly social security in 1996, $10,000.00 in April 
1996 from VA insurance, and a $450.00 VA burial allowance, 
and that her paid expenses were $7158.35 for burial of the 
veteran and approximately $768.72 for medical expenses.  She 
also testified to the effect that she had other medical bills 
that were paid by medical insurance or were not paid.  The 
evidence of record indicates that she received approximately 
$6996.00 and $7149.00 from Social Security income in 1997 and 
1998, respectively, and that her deductible medical expenses 
in those years were less than $900.00.

The maximum annual rate of improved death pension shall be 
the amount specified, and as increased from time to time 
under 38 U.S.C.A. § 5312.  See 38 U.S.C.A. § 1541(b); 
38 C.F.R. § 3.23(a)(5).  The computation of income and the 
exclusions from income are governed by the criteria of 
38 C.F.R. §§ 3.271 and 3.272.  The maximum applicable income 
limitations for a surviving spouse with no dependents for 
improved death pension benefits in 1996, 1997, and 1998 are 
$5527.00, $5688.00, and $5808.00, respectively.  M21-1, Part 
I, App. B.

A review of the record shows that the appellant was paid 
benefits for the month of the veteran's death based on his 
entitlement and improved death pension for the month of April 
1996, and that her improved death pension was terminated, 
effective May 1996, due to annual income that exceeded the 
maximum applicable income limitation for 1996.  The record 
shows that her annual countable income for 1996 exceeds 
$9000.00 after the allowable exclusions, and that her annual 
countable incomes for 1997 and 1998 exceed $6000.00 after the 
allowable exclusions.  Hence, the evidence shows that her 
annual countable income for the years beginning on May 1, 
1996, and for the years 1997 and 1998 exceeds the maximum 
applicable income limitations for those years. 

After consideration of all the evidence, the Board finds that 
it shows that the appellant's countable annual income exceeds 
the maximum applicable allowable income limits for the 
payment of improved death pension for the years beginning May 
1, 1996, and the years 1997 and 1998.  The preponderance of 
the evidence is against the claim for improved pension, and 
the claim is denied.  The benefit of the doubt doctrine is 
not for application with regard to the claims considered in 
this appeal because the preponderance of the evidence is 
against those claims.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to payment of improved death pension benefits is 
denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

